 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE

 7    ANTHONY EUGENE LEWIS,

 8                                  Plaintiff,             Case No. C19-1601-RSM

 9           v.
                                                           ORDER ADOPTING REPORT AND
10    KING COUNTY and CITY OF SEATTLE,                     RECOMMENDATION

11                                  Defendants.

12
            This matter comes before the Court on the Report and Recommendation (“R&R”) of
13
     Magistrate Judge Brian A. Tsuchida recommending denial of Plaintiff’s application to proceed in
14
     forma pauperis (IFP). Dkt. #4. No objections were filed in this matter. The Court, having
15
     reviewed the R&R and the remaining record, does hereby find and ORDER:
16
            (1) The Court adopts the Report and Recommendation.
17
            (2) Plaintiff is directed to pay the $400.00 filing fee within thirty (30) days of this Order.
18
            (3) The Clerk is directed to send copies of this Order to Plaintiff.
19

20          DATED this 18 day of November 2019.

21

22                                                 A
                                                   RICARDO S. MARTINEZ
23                                                 CHIEF UNITED STATES DISTRICT JUDGE

     ORDER ADOPTING REPORT AND RECOMMENDATION - 1
